Opinion issued December 20, 2016




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-16-00944-CV
                              ———————————
                      IN RE JUANITA CARDOZO, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Juanita Cardozo, seeks a writ of mandamus to compel the trial court

to vacate its order granting a new trial.1

      We deny the petition.

                                   PER CURIAM



1
      The underlying case is Juanita Cardozo v. Herminio Roberto Tobias, cause number
      82503-CV, pending in the 239th District Court of Brazoria County, Texas, the
      Honorable Patrick Sebesta presiding.
Panel consists of Justices Massengale, Brown, and Huddle.




                                       2